DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Divisional
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: a pair of active inputs, a pair of reference inputs, a pair of active outputs, a pair of reference outputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of active inputs, pair of reference inputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose the following: a pair of active inputs, a pair of reference inputs, a pair of active outputs, a pair of reference outputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. There is nothing in the specification that can reasonably convey the subject matter of claim 8 stating “a pair of active and reference inputs, each input being connectable to the feedline of the antenna” and “a pair of active and reference outputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips, each feed and reference microstrips having a nonlinear path and being connectable to the radiating element, the feed and reference microstrips being oppositely positioned”.
Claims 9-24 are dependent on claim 8, and therefore also rejected. Claims 9-24 may also have further 35 U.S.C. 112(a) written description issues stemming from the issues in claim 8.
Claims 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “a pair of active and reference inputs”. There is nothing in the specification that can enable one of ordinary skill in the art to have planar balun with a pair of active and reference inputs, each input being connectable to the feedline of the antenna. Claim 8 also recites “a pair of active and reference outputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips”. There is nothing in the specification that can enable one of ordinary skill in the 
Claims 9-24 are dependent on claim 8, and therefore also rejected. Claims 9-24 may also have further 35 U.S.C. 112(a) enablement issues stemming from the issues in claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a pair of active and reference inputs”. It is unclear as to how there are a pair of active inputs and a pair of reference inputs. There is an input port (element 23, figure 2) and a reference port (element 45, figure 2) which appears to be what the applicant is claiming. It will be construed as “an input port and a reference port, each port being connectable to the feedline of the antenna” which correlates with the disclosed drawings and specification. 
Claim 8 also recites “a pair of active and reference outputs, each of the outputs being connected to one of the inputs through at least one feed microstrip and at least two reference microstrips”. It is unclear how there are a pair of active outputs and a pair of reference outputs which are each connected to one of the “inputs” through at least one feed microstrip and at least two reference microstrips. As shown in the drawings and described in the specification, there are 4 reference nodes (elements 48, 
Claim 8 also recites “the feed and reference microstrips being oppositely positioned”. It is unclear as to what being oppositely positioned is claiming. It will be construed as “the feed and reference microstrips being positioned on opposite sides of a substrate” which correlates with the disclosed drawings and specification.
Claims 9-24 are dependent on claim 8, and therefore also rejected. Claims 9-24 may also have further 35 U.S.C. 112(b) issues stemming from the issues in claim 8, but at this moment it is unclear as to what is being claimed in claim 8, which makes the dependent claims difficult to understand. 

Allowable Subject Matter
The following claim 8 is drafted by the examiner and considered to distinguish patentably over the art of record in this application and overcome any 112 issues described above, is presented to applicant for consideration: 
8. (Currently amended) A planar transformer-type converter between a balanced and an unbalanced signal (balun) for a grounded antenna connected to a feedline and having a radiating element, the planar balun comprising: 
a planar transmission-line transformer, the transformer comprising: 
 an input port and a reference port, each port being connectable to the feedline of the antenna;
four feed nodes and four reference nodes, each of the feed nodes being connected to  port through , and each of the reference nodes being connected to the reference port through on opposite sides of a substrate.

Similar amendments would need to be done to the dependent claims to prevent any antecedent problems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845